QUINCE, Judge.
Susan L. Gerstenberger challenges the trial court’s denial of her motion to suppress and the imposition of certain conditions of probation. We affirm on the suppression issue since the officers complied with the knock and announce requirements of section 933.09, Florida Statutes (1993). We reverse and strike the portion of probation condition eighteen concerning alcohol.
To the extent that condition eighteen prohibits possessing and consuming alcohol, prohibits frequenting places where alcohol is the main source of business and prohibits associating with persons who consume alcohol, it is a special condition of probation which was not orally pronounced at sentencing and is hereby stricken. Roberson v. State, 654 So.2d 1256 (Fla. 2d DCA 1995); Sheffield v. State, 651 So.2d 160 (Fla. 2d DCA 1995). Additionally, this condition is not related to the crimes of possession of cannabis and possession of methamphetamine. Richardson v. State, 620 So.2d 257 (Fla. 2d DCA 1993).
CAMPBELL, A.C.J., and PATTERSON, J., concur.